Citation Nr: 0116630	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  97-17 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware that denied entitlement to service connection for 
PTSD on the merits.  A hearing was held before the 
undersigned member of the Board in Washington, D.C. in March 
1999.  

In a May 1999 decision, the Board denied this claim, and 
thereafter, the veteran appealed this matter to the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court).

In October 2000, while the case was pending, the veteran's 
attorney and VA's Office of General Counsel filed a joint 
motion (Motion) requesting that the Court vacate the Board's 
May 1999 decision, and requested that the case be remanded to 
the Board for further development and readjudication in 
accordance with the Motion.  

In November 2000, the Court granted the Motion, vacated the 
Board's May 1999 decision and remanded the case to the Board.  

In a letter received by the Board in March 2001, the 
veteran's attorney appears to have raised a claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD.  This is referred to the RO for appropriate 
action.  


REMAND

As noted above, the Court has vacated the Board's May 1999 
decision and has remanded the case to the Board for 
compliance with directives that were specified by the Court 
(as reflected in the Motion).  

In the Motion, the parties stated that the Board did not 
provide adequate reasons or bases for the rejection of 
favorable evidence of record, specifically various private 
medical records.  The parties also requested that VA attempt 
to secure records dated in 1987 from the New River Mental 
Health Clinic, identified by Elam S. Kurtz, M.D. in a May 
1997 letter. 

Finally, the parties pointed out that "the Board relied on a 
version of 38 C.F.R. § 3.304(f), that required evidence of a 
'clear diagnosis' of PTSD" but that this regulation was 
amended in 1999 retroactively to "March 7, 1999", a date 
before the "August 1999" Board decision on appeal; and that 
the amended regulation contained no requirement for a "clear 
diagnosis"; Motion at page 7 (emphasis added).  As such, 
citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
parties noted that this case must be reconsidered under the 
most favorable version of the regulation.

(It is noted that the Board decision on appeal was actually 
rendered in May 1999, and that the effective date of 
amendment to 38 C.F.R. § 3.304(f) was March 7, 1997, the date 
of the Court's decision in Cohen v. Brown, 10 Vet. App. 128 
(1997). See 64 Fed. Reg. 32,808).  

In any event, the Board also notes that subsequent to the 
November 2000 Court order, Congress amended 38 U.S.C.A. 
§ 5107 (and amended or added other relevant provisions) to 
reflect that VA has a duty to assist a claimant in developing 
all facts pertinent to a claim for benefits.  Such duty 
includes requesting information as described in 38 U.S.C.A. 
§ 5106, as well as the accomplishment of a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

In light of the above, this matter is REMANDED to the RO for 
the following action:


1.  The RO should contact the veteran and 
his attorney and request that they submit 
all evidence in the veteran's possession 
that is relevant to his claim of 
entitlement to service connection PTSD.

2.  The RO should obtain and associate 
with the claims file all additional 
outstanding medical records pertinent to 
this claim, particularly those held by VA 
and any other government entity(ies).  If 
any requested records are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
attorney so notified.

The RO should also attempt to associate 
with the claims file records dated in 
1987 from the New River Mental Health 
Clinic, identified by Dr. Kurtz in the 
May 1997 letter.   

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After completion of all requested 
development, and after undertaking any 
further development deemed warranted by 
the record, the RO should consider 
whether service connection is warranted 
for PTSD (i.e. adjudicate this claim on 
the merits).  This claim should be 
adjudicated in light of all pertinent 
evidence and legal authority.  In 
adjudicating this claim, the RO should 
consider both the former and revised 
applicable regulation, as discussed 
above.  The RO should provide full 
reasons and bases for its determinations, 
and address all matter raised in this 
REMAND.

6.  Thereafter, the veteran and his 
attorney must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



